DETAILED ACTION
In view of the new rejections below, this Office Action is Non-Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2017/034295) in view of Kumaki et al. (US 6,617,381).
Note: US 2018/0244919 is used as an English-language equivalent of WO ‘295. Citations refer to the US ‘919 document.
Regarding claims 1, 6, and 11:
Kim discloses a thermoplastic composition comprising (A) about 20-70% by weight of an aromatic polyamide resin, (B) about 0.1-20% by weight of an olefin-based copolymer, and (C) about 10-60% by weight of inorganic fillers [0011]. The (A) aromatic polyamide resin preferably comprise a polyamide formed from terephthalic acid, isophthalic acid, and an aliphatic diamine, including PA 6T/6I [0029-0031; 0033-0035]. The (B) olefin-based copolymer is a maleic anhydride-modified copolymer [0045]. The (C) inorganic fillers preferably comprise a first filler of calcium carbonate and a second filler of glass fiber [0049-0054]. 
A molded article made from the composition has a plating adhesive strength of about 1 N/cm to about 15 N/cm, as measured on a specimen having a size of 10 cm x 10 cm x 3.2 mm in accordance with JIS C6481, which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the plating adhesive strength, including over values within the claimed range, to provide the desired strength for a given end use, and thereby achieve the claimed invention.
Kim is silent with regard to surface treating the calcium carbonate.
Such surface treatments were known in the art. For example, Kumaki discloses a polyamide resin composition comprising (A) 100 parts of nylon resin and (B) 5-150 parts of at least one of a non-fibrous inorganic filler having an average particle diameter of 0.05-10 μm and a fibrous inorganic filler other than glass fiber (abstract; col 2 ln 8+). Calcium carbonate is suitable as the non-fibrous filler (col 3 ln 57). The filler is modified by silane coupling agent having an amino group, epoxy group or methacryloxy group to further improve the mechanical strength of the composition (col 4 ln 33+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a silane coupling agent as claimed with the calcium carbonate to improve the mechanical strength of the composition.
Regarding claim 2:
Kim teaches a ratio of terephthalic acid to isophthalic acid of about 6:4 to about 8:2 [0013]. 
Regarding claims 3-4:
Kim teaches a maleic anhydride-modified ethylene-octene copolymer [0045].
Regarding claim 5:
Kim teaches the average diameter of the calcium carbonate is about 0.05-300 μm, where 0.05 μm equals 50 nm [0051]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the particle size of the calcium carbonate, including over values within the claimed range, to provide a calcium carbonate within the scope of Kim’s invention, and thereby achieve the claimed invention.
Regarding claim 7
As noted previously, Kim teaches the use of (B) about 0.1-20% by weight of an olefin-based copolymer and (C) about 10-60% by weight of inorganic fillers [0011]. The ratio of calcium carbonate (first filler) to glass fiber (second filler) is about 1:1 to about 1:5 [0060]. Therefore, the relative ratio of the (B) olefin-based copolymer and (C) the first filler calcium carbonate overlaps with the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of the olefin-based copolymer and the amounts of calcium carbonate, including over amounts that result in a relative ratio within the presently claimed range, to provide the desired properties for a given end use.
Regarding claim 9:
Kim teaches the composition has good impact resistance [0010]. The reference further provides examples having Izod impact strength of greater than 8 kgf•cm/cm [0092; Table 2 on p5]. 
Regarding claim 10:
Kim teaches the composition has good heat resistance [0010]. The reference further provides examples having HDT of greater than 280°C [0093; Table 2 on p5]. 
Regarding claim 12:
Kim discloses the properties of impact strength and HDT as explained in the rejections of present claims 9 and 10. The reference is silent with regard to a surface gloss. The examiner submits a molded article of Kim in view of Kumaki would have a surface gloss as claimed because it is otherwise uses the same materials as claimed.


Response to Arguments
Applicant’s arguments, see the discussion of data beginning on page 8 of Remarks, filed 1/28/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims over Aepli has been withdrawn. In particular, the examiner notes Comparative Example 4 in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469.  The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787